ORDER

PER CURIAM.
Kenneth Smoot appeals from the judgment entered by the trial court upon a jury verdict convicting him of one count of forcible rape, section 566.030 RSMo (Cum. Supp.2006), and one count of forcible sodomy, section 566.060 RSMo (Cum.Supp. 2006). Smoot contends the trial court *389erred in failing to exclude from evidence his statements to the police because they were the product of coercive interrogation, and therefore involuntary.
We have reviewed the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).